FILED
                             NOT FOR PUBLICATION                             MAR 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KARTAR SINGH,                                     No. 09-72897

               Petitioner,                        Agency No. A079-561-230

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Kartar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We grant

the petition for review and remand.

      Because the BIA found Singh established past persecution, the government

had the burden to establish by a preponderance of the evidence that Singh could

avoid future persecution. See 8 C.F.R. §§ 1208.13(b)(1)(ii), 1208.16(b)(1)(ii). In

evaluating changed country conditions, the BIA relied largely on evidence relating

generally to Sikhs and to Akali Dal Mann members or supporters and also found

that Singh was unlikely to be perceived as a hard-core militant based on driving a

truck for Akali Dal Mann. However, the police repeatedly accused Singh of

involvement with militants, during both of his detentions in the Punjab and Jammu

and when the Punjab police visited his family’s home looking for him after he was

released from detention in Jammu. Further, his testimony indicates he is the

subject of ongoing police interest. As the BIA did not take these circumstances

into account, we grant the petition for review and remand Singh’s asylum,

withholding of removal, and CAT claims for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam);

Lopez v. Ashcroft, 366 F.3d 799, 805-07 (9th Cir. 2004) (stating BIA must provide

individualized analysis of how changed conditions affect specific petitioner’s


                                          2                                      09-72897
situation and remanding where BIA determination was not sufficiently

individualized).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                              09-72897